Opinion oe the Court by
Judge Peters:
This suit was brought-by-appellee in his own name as the statutory guardian of Telia Taylor against Cardwell, her former guardian, and James Taylor, his surety, to recover the amount found ion settlement in money to be due to the ward by Cardwell.
The defendants below demurred to the petition. Their demurrer was overruled, and they failing to make further answer, judgment was rendered against them, and they have appealed.
The question presented by this appeal must be regarded as an adjudicated one. In Anderson vs. Watson, 3 Met., p. 509, where the same question was made this court held that before the Code, such a suit as the one under consideration must have been brought in the name of the infant by his next friend.
Now it may be brought by his guardian, or next friend, Code section 53. But it must be brought in the infant’s name.
It results that the judgment must be reversed, and the cause remanded, with directions to sustain the demurrer to the petition, and for further proceedings consistent with this opinion.